Case 3:19-cv-01126-SMY Document 27 Filed 06/22/20 Page 1 of 3 Page ID #133




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS


 UPS GROUND FREIGHT, INC. d/b/a                      )
 UPS FREIGHT                                         )
                                                     )
                          Plaintiff,                 )
                                                     )    Case No. 19–cv-1126-SMY
 vs.                                                 )
                                                     )
                                                     )
 HIGHLAND SUPPLY CORP.,                              )
                                                     )
                          Defendant.                 )


                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Plaintiff UPS Ground Freight, Inc. d/b/a UPS Freight filed this action against Highland Supply

Corp. asserting a violation of the Interstate Commerce Act and various state law claims (Doc. 1). The

case is now before the Court for consideration of Highland’s Motion to Dismiss for Forum Non

Conveniens (Doc. 19) to which UPS responded (Doc. 23). For the following reasons, the Motion is

GRANTED.

                                              Background

        Plaintiff UPS alleges that between September 2017 and March 2018, it performed

transportation services for Highland pursuant to certain Bills of Lading and Plaintiff’s Motor Carrier

Tariff (the Bills of Lading and Tariff are collectively referred to herein as the “Contract of Carriage”).

UPS further alleges that it completed its obligations to Highland, but Highland has failed to pay for the

transportation services. UPS claims that Highland owes it $370,887.49, which includes the freight

charge, collection fee and interest, counsel fees and costs and all other applicable fees as per the

Contract of Carriage.



                                               Page 1 of 3
Case 3:19-cv-01126-SMY Document 27 Filed 06/22/20 Page 2 of 3 Page ID #134




        Highland moves under 28 U.S.C. § 1404(a) to dismiss this action without prejudice so that it

may be filed in Madison County Circuit Court pursuant to the following forum selection clause in the

parties’ contract:

        The parties to this Agreement hereby consent to the jurisdiction of the State of Illinois
        and hereby consent and agree that any action or proceeding involving interpretation
        and/or enforcement of this Agreement shall be brought in the appropriate state court in
        the State of Illinois covering Madison County. Each of the parties hereto hereby
        irrevocably waives, to the fullest extent it may effectively do so, any objection either
        party may have to such venue, any defense of an inconvenient forum to the
        maintenance of such action or proceeding, an any rights to remove such action to
        federal courts. If the action cannot be brought in state court, the action shall be brought
        in federal court for the Southern District of Illinois.

                                                Discussion

        28 U.S.C. § 1404(a) provides: “For the convenience of parties and witnesses, in the interest of

justice, a district court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented.” 28 U.S.C. § 1404(a).

Where a valid forum selection clause governs disputes between the parties, the “clause should be given

controlling weight in all but the most exceptional cases,” and “the party defying the forum-selection

clause ... bears the burden of establishing that transfer to the forum for which the parties bargained is

unwarranted.” Atl. Marine Constr. Co. v. U.S. Dist. Court, 571 U.S. 49, 63 (2013); see also Mueller

v. Apple Leisure Corp., 880 F.3d 890, 894 (7th Cir. 2018) (“When parties agree to a forum-selection

clause, they waive the right to challenge the preselected forum as inconvenient or less convenient for

themselves or their witnesses, or for their pursuit of the litigation.”) (internal quotation marks omitted).

Where the doctrine of forum non conveniens is successfully invoked, the result is dismissal of the

action without prejudice so that it may be refiled in the appropriate court. Hunt v. Moore Bros., Inc.,

861 F.3d 655, 657 (7th Cir. 2017).



        A forum selection clause may only be overridden by the public interest factors that ordinarily

apply under § 1404(a). See Mueller, 880 F.3d at 894. Generally, the relevant public interests factors
                                                Page 2 of 3
    Case 3:19-cv-01126-SMY Document 27 Filed 06/22/20 Page 3 of 3 Page ID #135




are, “(1) docket congestion and likely speed to trial in the transferor and potential transferee forums;

(2) each court’s relative familiarity with the relevant law; (3) the respective desirability of resolving

controversies in each locale; and (4) the relationship of each community to the controversy.” Research

Automation, Inc. v. Schrader-Bridgeport Int'l, Inc., 626 F.3d 973, 978 (7th Cir. 2010). “[B]ecause

[these] factors are rarely strong enough to override the parties' preselected forum, the practical result

is that forum-selection clauses should control except in unusual cases.” Mueller, 880 F.3d at 894

(internal quotation marks omitted).

           UPS asserts state law claims for breach of contract, fraud, and deceptive practices under the

Illinois Deceptive Practices Act, and the sole federal claim – an alleged “federal cause of action for

freight charges” – may be pursued in state court. See S & B Transp., Inc. v. Allou Distribs., Inc., 41

F.Supp.2d 388, 391–92 (E.D.N.Y. 1999) (holding that Section 13706 does not confer federal subject

matter jurisdiction over disputes involving independent brokerage contracts between broker and

shipper)). It is undisputed that the claims at issue arise from the contractual relationship between the

parties, and UPS concedes that the contract contains a forum selection clause. It argues, however, that

the clause allows for state or federal venue. But the interpretation urged by UPS focuses solely on the

last sentence and discounts the remainder of the clause. The forum selection clause clearly requires

that disputes be brought in Madison County Circuit Court, and only if a dispute cannot be brought in

state court may it be filed in this court. 1

           Accordingly, Defendant’s Motion to Dismiss is GRANTED and this case is dismissed without

prejudice.

            IT IS SO ORDERED.

           DATED: June 22, 2020

                                                                  STACI M. YANDLE
                                                                  United States District Judge


1
    UPS does not claim that public interest factors justify overriding the contractual choice of forum.

                                                       Page 3 of 3
